Ray, Ch. J.
Suit upon a lost note, and finding and judgment for plaintiff.
The defendant appeals to this court, upon his motion for new trial being overruled below, and assigns for error the admission of proof of the contents of the note, without sufficient evidence, as he insists, of its loss. No objection was made to the introduction of the evidence, and it can not be heard for the first time in this court. It is insisted, however, that the evidence does not support the finding, because the proper foundation was not laid for the introduction of that class of evidence. The evidence was sufficient, if admissible, and the objection comes too late.
Judgment affirmed, with ten per cent damages.